Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 8/22/22, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 11,107,799 to Alapati et al. It is noted that the claims only recite that an electronic die has a first surface configured to support an optical component. Although the prior art cited in the last office action has a passive semiconductor substrate, mounting components on an electronic die is not in itself something out of the ordinary. In addition, substituting one type from an interposer to a circuit substrate would be common in the art. It appears Applicant’s inventive concept relates to the “multi-level” plurality of waveguides as described in Paragraph 28. Examiner suggests amendment of the claims to clarify this structure.
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 21-33 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shubin (cited in prior office action) in view of Alapati (cited in the Response to Arguments above).
Shubin discloses in the abstract and figures, an optoelectronic structure comprising: 
a substrate (MCM; figure 5 and column 9, line 65-column 10, line 24 describe multiple substrates for the MCM to reside upon); 
a die (110) disposed on the substrate and comprising a first surface (groove surfaces), wherein the first surface is configured to support an optical component (“V-Grooves”; 210); and 
a photonic die (112) disposed on the first surface of the electronic die and having an active surface (138) facing the first surface of the electronic die and a side surface facing the optical component (Figure 1 shows the closer view of the faces and alignment of the dies and fiber).
As to claims 23-25, the V-grooves disclosed would meet these limitations. 
As to claims 26-28, an adhesive is disclosed (column 8, line 18).
As to claim 33, the waveguides are exposed and transfer light at different levels (right end 144 is higher than location 132).
The prior art has an additional optical chip (112) on the interposer (110). 
However, Shubin’s interposer is not considered an electronic die. It is noted that substituting an interposer with an electronic die or other electronic components is practiced in the art. 
As to claim 21, Shubin does not disclose an active semiconductor.
Alapati teaches such a substitution (column 5, lines 31-47)) where a photonic integrated circuit (PIC) can be mounted on a printed circuit board that can have passive or active semiconductors that replace an interposer. This electronic die is configured to perform the claimed functions.
As to claim 22, the PCB can be configured to perform the amplification function.
As to claim 29, a wire bond is disclosed (column 2, line 9). 
Claims 30-31 are a combination of the above disclosed structure in Alapati.
As to claim 32, waveguide 146 functions as a collector. 
Claims 36-38 relate to vias which would be inherent with an electronic die.
Allowable Subject Matter
Claims 34-35 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art made of record fails to explicitly disclose a plurality of waveguides having coupled, tilted portions as claimed with all the subject matter in combination with the independent claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
WO 2004/086111.
US 6,874,950. 
US 2011/0075965. 
US 10,288,812.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric K Wong whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2874



/Eric Wong/Primary Examiner, Art Unit 2874